This press release is not an offer of the securities referred to herein for sale in the United States. The securities referred to in this press release have not been and will not be registered under the United States Securities Act of 1933, as amended, and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements. Exhibit FOR IMMEDIATE RELEASE NOT FOR DISTRIBUTION TO UNITED STATES NEWSWIRE SERVICES OR FOR DISSEMINATION IN THE UNITED STATES DUNDEE CORPORATION ANNOUNCES $100,000, TORONTO, CANADA– August 25, 2009 – Dundee Corporation (the “Company”) (TSX:DC.A) is pleased to announce that it has entered into an agreement with a syndicate of underwriters co-led by GMP Securities L.P. and Scotia Capital Inc., which has agreed to purchase, on a bought deal basis 4,000,000 Cumulative 5-Year Rate Reset Preference Shares Series 2 ("Rate Reset Series 2 Preference Shares") of the Company at a purchase price of $25.00 per Rate Reset Series 2 Preference Share, for aggregate gross proceeds of $100,000,000.
